IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,770


EX PARTE KIM PEREIRA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 199-81296-09 IN THE 199TH DISTRICT COURT

FROM COLLIN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of
possession of child pornography and sentenced to ten years' imprisonment on each count. He was
also convicted of two counts of possession with the intent to promote child pornography and
sentenced to twenty years' imprisonment on each count. He did not appeal his convictions. 
	Applicant contends that his pleas were rendered involuntary because the plea agreement
cannot be followed. The trial court determined that Applicant pled guilty pursuant to an agreement
that these sentences would run concurrently with a federal sentence. Applicant is entitled to relief.
Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted. The judgments in cause number 199-81296-09 in the 199th District Court
of Collin County are set aside, and Applicant is remanded to the custody of the Sheriff of Collin
County to answer the charges as set out in the indictment. The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: April 18, 2012
Do Not Publish